            Case 1:16-cv-05265-JPO Document 134 Filed 10/09/18 Page 1 of 2



O’Melveny & Myers LLP                T: +1 202 383 5300                                                        File Number:
1625 Eye Street, NW                  F: +1 202 383 5414                                                        0882443-00143
Washington, DC 20006-4061            omm.com




                                                                                                               Gregory F. Jacob
October 9, 2018                                                                                                D: +1 202 383 5110
                                                                                                               gjacob@omm.com
VIA ECF

The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re:      The Med. Soc’y of the State of New York, et al., v. UnitedHealth Grp., Inc., et al.,
         Civ. No. 16-cv-5265 (JPO)

Dear Judge Oetken:

We represent Defendants in the above-referenced matter. Pursuant to the Court’s
Individual Practice Rules 1(A) and 3(C), Defendants submit this request to extend
certain deadlines set forth in the Court’s August 29, 2018, order (Dkt. No. 133), as set
forth below, due to unforeseen family and medical issues affecting Defendants’ lead
counsel. Plaintiffs consent to this extension.

The new requested dates are as follows:

                   Current Deadline                                           Proposed Extended Deadline

 October 31, 2018, for close of first                                 December 7, 2018, for close of first
 discovery period (including fact and                                 discovery period (including fact and
 expert deposition).                                                  expert deposition).

 November 28, 2018, for Plaintiffs’ motion                            January 11, 2019 for Plaintiffs’ motion for
 for class certification.                                             class certification.

 January 11, 2019, for Defendants’             February 15, 2019 for Defendants’
 opposition to motion for class certification, opposition to motion for class certification,
 if any.                                       if any.




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
        Case 1:16-cv-05265-JPO Document 134 Filed 10/09/18 Page 2 of 2




 January 25, 2019, for Plaintiffs’ reply on   March 1, 2019, for Plaintiffs’ reply on
 class certification, if any.                 class certification, if any.

 Second discovery period commencing           Remains the same.
 upon issuance of class certification
 decision and continuing for 90 days
 (X+90).
 Second period – Initial requests for         Remains the same.
 production of documents at X+10 days.
 Second period – Initial interrogatories at   Remains the same.
 X+10 days.
 Second period – Depositions at X+90          Remains the same.
 days.
 Requests for admission served no later       Remains the same.
 than 60 days after class certification
 decision.

This is the third request for the extension of these deadlines. The original scheduling
order was entered on December 1, 2017 (Dkt. No. 69). The Court granted the parties’
first request for an extension of deadlines and issued a revised scheduling order on
April 16, 2018 (Dkt. No. 90). The Court granted the parties’ second request for an
extension of deadlines and ordered a revised schedule on August 29, 2018 (Dkt No.
133).

Defendants’ lead trial counsel, Greg Jacob, is currently handling unforeseeable family
and medical issues, including a tickborne illness significantly affecting his pregnant wife
and requiring him to take charge of their 1.5 and 3.5 year old children while she
recovers. Other medical issues simultaneously impacting several other family members
have tapped otherwise available family resources. This has unfortunately happened
just as the parties were about to begin a heavy schedule of depositions to close out the
discovery period. It is expected that the issues affecting Mr. Jacob and his family will be
substantially resolved in the next few weeks.

Due to these issues, an extension is required to complete depositions, and to address
several document-related issues that have arisen out of the several depositions that
have already been completed. Plaintiffs have consented to the requested extension.
Defendants therefore respectfully request that the Court modify the scheduling order as
set forth above.

                                          Respectfully submitted,

                                          /s/ Gregory Jacob

                                          Gregory F. Jacob

cc:    Counsel of Record (via ECF)


                                                                                          2
